Citation Nr: 1542887	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  14-11 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent disabling for a lumbar strain prior to January 28, 2014.

2. Entitlement to an increased rating in excess of 20 percent disabling for lumbar strain, effective January 28, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 2006 until November 2010. 

This matter comes before the Board of Veterans' Appeals (Board) from September 2011 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in San Diego, California, which granted service connection for lumbar strain. The September 2011 rating decision evaluated the Veteran's lumbar strain as 10 percent disabling. The claim was subsequently transferred to the RO in Indianapolis, Indiana. In a March 2014 rating decision, the Indianapolis, Indiana RO increased the Veteran's lumbar strain evaluation to 20 percent disabling, effective January 28, 2014.


FINDINGS OF FACT

1. Prior to January 28, 2014, the Veteran's lumbar strain, was not manifested by forward flexion of the thoracolumbar spine limited to 60 degrees or less; a combined limitation of motion of the thoracolumbar spine limited to 120 degrees or less; muscle spasms or guarding severe enough to result in an abnormal gait or spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or symptomatology resulting in incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during a 12 month period.

2. From January 28, 2014, the Veteran's lumbar strain was not manifested by forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.



CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for a lumbar strain prior to January 28, 2014, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5235 - 5243 (2015).

2. The criteria for an increased rating in excess of 20 percent for lumbar strain from January 28, 2014, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5235 - 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in October 2010. 

VA also has a duty to assist the Veteran in the development of the claim. The claims file contains service treatment records (STRs), VA medical records, and correspondence to include statements in support of the claim. The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

The Veteran was afforded VA examinations in March 2011 and January 2014. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examination obtained in this case is more than adequate, as it provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim. Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Rating Musculoskeletal Disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40 and 4.45 (2015), see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2015). The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. Id.  § 4.45.

However, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss. Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Rating the Spine

The Veteran's service-connected lumbar strain has been rated under Diagnostic Code 5237. 38 C.F.R. § 4.130 (2015). 

The diagnostic code criteria pertinent to spinal disabilities in general are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2015). Under these relevant provisions, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height is rated at 10 percent. 

A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating. 

Unfavorable ankylosis of the entire spine warrants a 100 percent rating. 

In addition, intervertebral disc syndrome may also be evaluated based on incapacitating episodes, depending on which method results in the higher evaluation when all disabilities are combined under § 4.25.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Prior to January 28, 2014

As noted above, the Veteran was granted service connection for his lumbar strain and evaluated at 10 percent disabling. The Veteran contends that a higher rating should be provided. Based on the below, the Board finds that the evidence is against an initial rating in excess of the 10 percent.

The Veteran was afforded a VA examination in March 2011. The examination report reflected the Veteran's lumbar spine had a forward flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion on both right and left from 0 to 25 degrees, and lateral rotation on both right and left 0 to 25 degrees. The Veterans combined range of motion of his lumbar spine was 220 degrees. The examination reflected the Veteran's range of motion on repetition was unchanged. The examination noted the Veteran with normal strength. 

Prior to January 28, 2014, the claims folder does not reflect that the Veteran's lumbar strain increased in severity as to permit a higher disability rating.

Since the Veteran's thoracolumbar spine demonstrated a combined range of motion greater than 120 degrees but not greater than 235 degrees, a rating exceeding 10 percent is not warranted under DC 5237. Additionally, a higher rating exceeding 10 percent is not warranted as the competent credible evidence does not indicate that the Veteran had unfavorable or favorable ankylosis in the entire spine, entire thoracolumbar spine, or entire cervical spine. Furthermore the claims folder does not indicate that the Veteran experienced an incapacitating episode for a total duration of at least four weeks during the last 12 months. For VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2015).

The Board acknowledges the Veteran's statements in regard to pain and daily impairment his lumbar strain causes. However; the Board finds the objective medical evidence to be of more probative value in determining the functional impairment of his disability.

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not.

From January 28, 2014

Following a VA medical examination in January 2014, the Veteran's lumbar strain was subsequently increased to 20 percent disabling based on forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees. The Veteran contends that a rating in excess of 20 percent should be provided. Based on the below, the Board finds that an increased rating in excess of 20 percent is not warranted. 

The Veteran was provided a VA medical examination on January 28, 2014. The examination reflected the Veteran's thoracolumbar had a forward flexion from 0 to 60 degrees with objective evidence of painful motion at 60 degrees, extension from 0 to 10 degrees with no objective evidence of painful motion, lateral flexion on both right and left from 0 to 15 degrees with no evidence of painful motion, and lateral rotation on both right and left 0 to 20 degrees with no objective evidence of painful motion. The Veterans combined range of motion of his lumbar spine was 140 degrees. The examination reflected the Veteran's range of motion on repetition was unchanged. Additionally, the examination reflected the Veteran's lumbar sprain had no localized tenderness or pain to palpation, no guarding or muscle spasms resulting in abnormal gait or abnormal contour. The examination noted the Veteran with normal strength, no muscle atrophy, no signs or symptoms of radicular pain, no ankylosis, no neurological abnormalities, or incapacitating episodes in connection with intervertebral disc syndrome.

As the evidence does not reflect that the Veteran's thoracolumbar spine has forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, a higher evaluation of 40 percent disabling is not warranted.

Additionally, an evaluation of 50 percent in not warranted as the evidence does not reflect the Veteran has unfavorable anklyosis of the entire thoracolumbar spine.

Furthermore, as the evidence does not reflect the Veteran with ankylosis of the entire spine, an evaluation of 100 percent disabling is not warranted.

Lastly, the claims folder does not indicate that the Veteran experienced an incapacitating episode for a total duration of at least four weeks during the last 12 months.

The Board acknowledges the Veteran's statements in regard to pain and daily impairment his lumbar strain causes. However; the Board finds the objective medical evidence to be of more probative value in determining the functional impairment of his disability.

As the earliest evidence of the Veteran's lumbar strain reflecting forward flexion from 0 to 60 degrees is on January 28, 2014, a 20 percent evaluation prior thereto is not warranted. 

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not.


Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111   (2008). 38 C.F.R. § 3.321(b)(1).

The Board finds that the symptoms associated with the Veteran's lumbar strain are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's lumbar strain symptomatology.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The record does not indicate that the Veteran has been unable to maintain substantial gainful employment solely due to his lumbar strain. Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.


ORDER

Entitlement to an initial rating in excess of 10 percent disabling for a lumbar strain prior to January 28, 2014, is denied.

Entitlement to an increased rating in excess of 20 percent disabling, effective January 28, 2014 is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


